Citation Nr: 9906160	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-47 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for sinusitis.

4.  Entitlement to a compensable rating for a left wrist 
fracture.

5.  Entitlement to a compensable rating for a left thumb 
fracture.

6.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claims of service connection for hearing loss and 
tinnitus.  Service connection was granted for several 
disabilities, including sinusitis, a left wrist fracture, and 
a left thumb fracture.  Each was assigned a noncompensable 
evaluation, and entitlement under 38 C.F.R. § 3.324 based on 
multiple noncompensable service-connected disabilities was 
denied.  

(The decision below addresses the service connection claims.  
The rating issues will be addressed in the remand that 
follows this decision.)


FINDINGS OF FACT

1.  No competent medical evidence has been submitted showing 
that the veteran has any hearing loss which is attributable 
to military service. 

2.  No competent medical evidence has been submitted showing 
that the veteran has tinnitus which is attributable to 
military service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has hearing loss and tinnitus that were caused by exposure to 
noise in service.  Specifically, the veteran alleges that he 
was exposed to aircraft engine noise over the course of his 
twenty-plus years of military service, and that this exposure 
caused both damage to his hearing and tinnitus.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.

Competent evidence pertaining to each of three elements must 
be submitted in order make a claim of service connection well 
grounded.  There must be competent (medical) evidence of a 
current disability, competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service, 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  This third element may be 
also established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998).  See Caluza, supra.

Furthermore, with hearing loss claims, it is important to 
point out that VA may only find hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1998).

First, turning to the issue of service connection for hearing 
loss, a review of the veteran's service medical records 
reveals that numerous audiological examinations were 
conducted over the course of his military service.  See 
service medical records dated in March 1972, June 1975, March 
1976, May 1979, August 1980, August 1985, July 1986, October 
1986, December 1987, December 1988, August 1992, August 1993, 
and May 1994.  The in-service audiological evaluations show 
that the veteran had increased thresholds on occasion.  (A 
March 1976 audiological examination showed the veteran's 
increased thresholds at their worst.)  Specifically, at the 
March 1976 audiological examination, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
30
30
LEFT
20
30
25
25
25

Additionally, on the occasion of the veteran's May 1994 
separation examination, the examiner indicated that the 
veteran had moderate bilateral hearing loss.  However, 
audiological examination at that time demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
25
LEFT
20
20
25
30
25

Service medical records also contain an undated questionnaire 
in which the veteran reported, among other things, repeated 
exposure to aircraft noise from July 1972 to August 1994.  
Additionally, the veteran reported on this questionnaire that 
he had only been provided earplugs for the period from 
February 1974 to March 1975.

Following the veteran's separation from military service he 
underwent a VA audiological examination in January 1995.  At 
the January 17, 1995, audiological examination the veteran's 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
10
20
20
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Additionally, the VA examiner opined that the veteran's 
hearing was within normal limits in both ears.  

As previously stated, in order for a claim to be well 
grounded, there must be a medical diagnosis of a current 
disability.  Caluza, supra.  As noted above, a review of the 
audiological evaluations contained in the service medical 
record reveals increased thresholds on occasion.  Moreover, a 
May 1994 service examiner found the veteran to have moderate 
hearing loss bilaterally.  However, while the 92 percent 
discrimination score noted in January 1995 reflects 
"impaired hearing" as defined by § 3.385, there is no 
medical evidence linking any such impairment to the veteran's 
service or to the 1994 reference to hearing loss.  
Additionally, there is no diagnosis of sensorineural hearing 
loss such that the presumption of 38 C.F.R. §§ 3.307, 3.309 
(1998) (organic disease of the nervous system may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a year of separation from service) 
may be applied.  Therefore, his claim of service connection 
for hearing loss must be denied because of the lack of 
medical nexus evidence, at least as to the right ear.  As for 
the left ear, the January 1995 examination shows that the 
veteran does not meet § 3.385, which means that no current 
disability is shown.  Caluza, supra.  

Next, turning to the issue of service connection for 
tinnitus, the Board observes that the veteran's service 
medical records are devoid of complaints, or a diagnosis of 
tinnitus.  Yet, while at a January 1995 VA examination, the 
veteran reported having transient tinnitus once or twice a 
week.  However, this VA examiner did not diagnose tinnitus.  
See LeShore v. Brown, 8 Vet.App. 406 (1995); Grottveit v. 
Brown, 5 Vet.App. 91 (1993) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  Moreover, a 
diagnosis of tinnitus does not appear anywhere else in the 
record on appeal.  Therefore, because the record on appeal 
does not contain a current diagnosis of tinnitus or 
suggestion of nexus to military service, this claim must also 
be denied as not well grounded.

In reaching the foregoing conclusions the Board has carefully 
considered the contentions of the veteran.  Although a lay 
witness is competent under the law to describe symptoms he 
has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, the veteran's own 
opinion does not suffice.  Id.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Turning to the issue of a compensable rating for the 
veteran's service-connected sinusitis, the Board observes 
that the schedular criteria by which problems affecting 
respiration, like sinusitis, are rated changed during the 
pendency of his appeal.  See 61 Fed.Reg. 46720 (1996) 
(effective Oct. 7, 1996).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court") has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran should be applied, unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to have his claim reviewed 
under the most favorable version of the applicable rating 
criteria.

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) 
fulfills the regulatory requirements.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993); 38 C.F.R. § 19.29 (1998).  If not, 
the matter must be remanded to the RO to avoid prejudice to 
the veteran.

The veteran has not yet been notified of the change in 
applicable law.  See September 1996 SOC.  Moreover, the 
record on appeal shows that the veteran was not examined 
following the change in law.  Additionally, the information 
currently contained in the record on appeal is insufficient 
to rate his service-connected sinusitis under both the new 
and old criteria.  See January 1995 VA examination.  
Therefore, because the veteran has not had an opportunity to 
present evidence and/or argument on the application of the 
new versus the old rating criteria, because the SOC did not 
contain a summary of the new criteria, with appropriate 
citations, and a discussion of how the new criteria affect 
his claim, because no thorough and contemporaneous 
examination of the veteran was conducted after the change in 
the law, and because the VA examination report of record does 
not contain a full description of the factors pertaining to 
the new criteria, the Board will remand the claim to avoid 
the possibility of prejudice.  38 C.F.R. §§ 3.326, 3.327, 
4.2, 19.9 (1998).  See also Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet.App. 367 (1993); 
Waddell v. Brown, 5 Vet.App. 454 (1993); Caffrey v. Brown, 6 
Vet.App. 377 (1994).  (The Board recognizes that the veteran 
failed to report for the most recently scheduled examination.  
If this occurs again, the provisions of 38 C.F.R. § 3.655 
(1998) are for application.)  

As for the left wrist, left thumb, and § 3.324 issues, the 
Board notes that the veteran did not make argument as to 
these issues in his October 1996 substantive appeal.  This is 
significant because it appears that no such argument was made 
after the RO issued the SOC until a presentation was later 
made by the veteran's representative in September 1998. 

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a SOC is 
issued, the appeal is completed by filing a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 
20.200, 20.202 (1998).  A substantive appeal can be set forth 
on a VA Form 9 (Appeal to Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(1998).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet.App. 542, 546 (1992).  Cf.  Rowell v. Principi, 4 
Vet.App. 9 (1993).

In the present case, the record shows that the RO mailed 
notification to the veteran of its decision to deny the 
claims here in question in June 1995.  From a review of the 
evidence thereafter received, it appears that a NOD was 
timely filed, and a SOC was issued in September 1996, but the 
presentation by the veteran's representative, which included 
argument as to these other rating issues, was not received 
until September 1998.  This raises a question of the adequacy 
and timeliness of any appeal of these issues.  

As noted earlier, when the Board addresses in its decision a 
question that has not yet been addressed by the AOJ, the 
Board must consider 1) whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, 2) whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and 3) whether the SOC provided to the claimant fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  If 
not, the matter must be remanded to the AOJ to avoid 
prejudice to the claimant.  Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a question has been 
raised as to adequacy and timeliness of his appeal.  He has 
not yet been afforded an opportunity to present argument 
and/or evidence on this question, nor has he been provided a 
SOC or supplemental SOC (SSOC) with respect to this question.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of recent treatment for his 
service-connected sinusitis that has not 
already been made part of the record and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
veteran should also be given an 
opportunity to supplement the record on 
the question of adequacy and timeliness 
of his appeal.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination to assess the 
current severity of his service-connected 
sinusitis.  The claims folder and a copy 
of this remand should be made available 
for the examiner's review.  Testing 
necessary to apply pertinent rating 
criteria should be conducted.  Clinical 
findings should be elicited so that both 
the old and new rating criteria may be 
applied.  

3.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to a compensable rating for 
sinusitis.  Adjudication should take into 
account both old and new rating criteria.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain a summary of any new evidence, a 
summary of the applicable laws and 
regulations, including the new schedular 
rating criteria, with appropriate 
citations, and an explanation of how such 
laws and regulations affect the RO's 
decision.   If the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655.  The SSOC should also 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


